Citation Nr: 1039676	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-12 359	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a neurological disorder. 

2.  Entitlement to service connection for a psychiatric disorder. 

3.  Entitlement to an initial compensable evaluation for 
residuals of right fifth toe arthroplasty. 

4.  Entitlement to an initial compensable evaluation for 
residuals of left fifth toe arthroplasty.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Columbia, South Carolina 
RO.  By a rating action in April 2005, the RO denied the 
Veteran's claim of entitlement to service connection for a 
"nerve condition."  Subsequently, in June 2005, the RO granted 
service connection for left 5th toe arthroplasty, evaluated as 0 
percent disabling; the RO confirmed its prior denial of service 
connection for a nerve condition.  By a rating action in October 
2005, the RO granted service connection for right 5th toe 
arthroplasty, evaluated as 0 percent disabling.  By a rating 
action in July 2007, the RO denied service connection for PTSD.  

On October 21, 2008, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of that hearing is of record.  In February 
2009, the Board remanded the case to the RO for further 
evidentiary development.  A supplemental statement of the case 
(SSOC) was issued in August 2010.  

(Consideration of the claim of service connection for a 
psychiatric disorder is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  A benign essential tremor existed prior to service and did 
not worsen or increase in severity during service.  

2.  The Veteran's service-connected residuals of arthroplasty of 
the left 5th toe do not result in metatarsalgia or hammertoes of 
all toes, and this foot disability is no more than mildly 
disabling in degree.  

3.  The Veteran's service-connected residuals of arthroplasty of 
the right 5th toe do not result in metatarsalgia or hammertoes of 
all toes, and this foot disability is no more than mildly 
disabling in degree.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a neurological disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2010).  

2.  The criteria for an initial compensable evaluation for 
residuals of right fifth toe arthroplasty have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2010).  

3.  The criteria for an initial compensable evaluation for 
residuals of left fifth toe arthroplasty have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in January 2005, August 2005, and November 2006 from the RO 
to the Veteran that were issued prior to the RO decisions in 
April 2005, June 2005, October 2005, and July 2007, respectively.  
Additional letters were issued in November 2005, August 2007, May 
2008, April 2009 and May 2009.  Those letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The Board finds that the content of those letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
regarding VA's duty to notify.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
January 2006 SOC, the October 2006 SSOC, the November 2007 SSOC, 
the June 2008 SSOC, and the August 2010 2008 SSOC each provided 
the Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of the claims decided herein.  

It also appears that all obtainable evidence identified by the 
Veteran relative to the claims decided herein has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of the claims decided herein, and to respond 
to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, with respect to 
the rating claims and the neurological disorder claim, the Board 
is satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Veteran has been afforded examinations.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
examinations in September 2005, May 2006, and June 2009.  The 
reports reflect that the examiners solicited symptoms from the 
Veteran, examined the Veteran, provided diagnoses consistent with 
the record, and included opinions necessary to decide the three 
issues addressed herein.  Therefore, these examinations are 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, except for the claim of service connection for a 
psychiatric disability, which is addressed in the remand below, 
no useful purpose would be served in remanding for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty from March 1971 to March 1991.  
His DD Form 214 reveals that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.  The DD Form 214 also shows that the 
Veteran had a military occupational specialty (MOS) of Aviation 
Equipment Maintenance supervisor.  The Veteran's personnel 
records indicate that he was stationed in Vietnam from October 
22, 1971 to September 14, 1972; he participated in consolidation 
II, and the 17th unnamed campaign.  

At his enlistment examination in March 1971, a finding of head 
tremor and right facial weakness was made.  He was given a 
provisional diagnosis of tremor of the head and neck; he was 
referred to a neurological clinic, where an EEG study was 
reported to be normal.  No underlying neurological abnormality 
was found and no psychiatric disease was found.  During a 
clinical visit in September 1986, it was noted that the Veteran 
had a mild resting neck tremor, with no change since enlistment.  

In June 1979, the Veteran underwent arthroplasty of the right 5th 
toe, and a lateral condylectomy, base of the proximal phalanx, 
right 4th toe.  The Veteran also underwent an arthroplasty of the 
left 5th toe in 1979.  On the occasion of a periodic examination 
in August 1987, the Veteran had calluses on both large toes.  He 
also had mild physiologic nystagmus, longstanding; gait and 
balance were within normal limits.  The assessment was mild 
physiological tremor, longstanding since March 1971.  In December 
1987, the Veteran was referred to a podiatry clinic; examination 
revealed nonpainful corns on the fifth digits on both feet.  On 
the occasion of the separation examination in August 1988, 
neurologic examination was reported to be normal.  A consultation 
sheet, dated in October 1990, shows that the Veteran had a 
history of head tremor.  

The Veteran's claim for service connection for foot problems and 
a "nerve condition" (VA Form 21-4138) was received in December 
2004.  Submitted in support of the claim were VA progress notes 
dated from January 2004 to April 2005.  These records do not 
reflect any complaints of or treatment for any of the 
disabilities on appeal.  

The Veteran was afforded a VA examination in September 2005.  The 
Veteran indicated that he had had problems with both small toes 
since service; he stated that he had surgeries on both small toes 
twice, the last one being in 1990, where they shaved down the 
bones in his small toes because of a bony prominence on his small 
toes.  It was noted that the veteran did not take any 
medications, injections or physical therapy for his toes.  He did 
not use any assistive devices but he had to use a wider toe box 
shoes.  The Veteran reported pain, more so on the right foot; he 
noted that the pain was between the web space of the fourth and 
fifth digits.  He had no weakness or fatigability.  His left foot 
was not causing him any problems.  The Veteran indicated that the 
foot pain affected his ability to stand and walk for long periods 
of time because of the pain in his right small toe region.  He 
worked in the insurance business.  The foot problems did not 
affect his occupation, but did affect daily living and 
recreational activities as he was unable to do a lot of running 
or activities causing impact on his feet because his right foot 
was bothering him and he had to adjust his shoe wear.  

On examination of the feet, the examiner noted that the Veteran 
did not have any corns, calluses or edema.  His toes, nails and 
pulses were normal.  He had two surgical scars, one on the right 
foot was just on the lateral border or the fibular border of the 
small toe.  It was nontender to palpation.  He had no pain on 
motion of his tarsometatarsal, his metatarsophalangeal or 
proximal interphalangeal joints of the small toes bilaterally.  
He had no tenderness over the small toes or the incision sites.  
He had no abnormal appearance of weight bearing and no weakness 
or instability in his feet.  He had a normal foot posture in 
standing and no tenderness to palpation on Achilles manipulation.  
He appeared to have some tinea pedis between the fourth and fifth 
web space of the right foot.  The pertinent diagnoses were 
bilateral small toe osteoplasties for fifth toe bony prominences 
and tinea pedis.  

The Veteran was afforded a VA examination for neurological 
disorders in May 2006.  It was reported that an eye clinic note 
while in service referred to a head injury causing a head tremor.  
However, a neuropsychiatric clinic consultation performed in 
September 1982 noted that the Veteran was seen for an apparent 
tick, intermittent since 1971.  The history obtained at that time 
was that the Veteran first noticed his intermittent tremor as a 
college student prior to his entry into the military.  The 
diagnosis was no evidence of neurologic disease, but he did have 
a benign essential tremor.  The Veteran reported being involved 
in a truck accident in 1972.  He reported that the truck he was 
in ran into the back of another vehicle and he hit his head on 
the door post; he was not rendered unconscious.  He was not seen 
medically for the injury and resumed full duty immediately.  The 
Veteran indicated that he noted a head tremor 1 to 2 years later; 
it had not worsened throughout the years.  He denied any tremor 
of the hands or voice.  He stated that prolonged sitting or 
standing may bring on the tremor.  Following an evaluation, the 
Veteran was diagnosed with benign essential tremor.  The examiner 
stated that it would be difficult to attribute the Veteran's 
tremor to his head injury in that he stated that it began 1 to 2 
years later, and there was additional history that indicated that 
perhaps it predated military service.  

A January 2007 treatment report from Dr. Robert N. Kish notes 
that the Veteran had had foot surgery at Fort Jackson.  On 
examination, there was a slight decrease in the arch height of 
both feet.  Well-healed scars were noted over the fifth toe on 
both feet; both toes were short.  A helma molle was noted in the 
fourth interspace of each foot.  There was also some evidence of 
tinea pedis.  Palpable pedal pulses on both feet.  Some of the 
digits showed evidence of onychomycosis.  X-rays showed head 
resection of proximal phalanx on the left fifth toe; and 
remodeled bone proximal phalanx fifth toe, right foot.  The 
impression was status-post fifth toe arthroplasty, bilateral; 
heloma molle, fourth intersapce; and bilateral onychomycosis.  

At a hearing in October 2008, the Veteran indicated that he had a 
tremor of his head.  He stated that he first noticed the tremor 
during a flight physical after his tour of duty in Vietnam.  The 
Veteran noted that his doctors did not know what was causing his 
tremors, but he maintained that he had been having tremors since 
military service.  The Veteran denied any other problems 
associated with the head tremors.  The Veteran also testified 
that he has not had surgery on his feet since service; at that 
time, they fused his toes.  The Veteran indicated that he has to 
buy larger shoes.  The Veteran stated that he gets calluses on 
the outside of the last toe; he stated that they are not painful 
until they are cut, which occurs approximately once a month.  He 
denied any limitation of motion of the toes.  

On the occasion of a VA examination in June 2009, the Veteran 
reported occasional pain in both feet, basically between the 
fourth and fifth toes in the web space.  It was reported that he 
does not wear inserts or special shoes.  The Veteran indicated 
that he had had no subsequent surgery on the feet.  He has not 
had any recent physical therapy.  He was currently employed in 
the field of insurance.  He felt that his feet did no limit him 
in his work activity or in his activities of daily living.  When 
asked about flare-ups, he replied that his toe problems were 
consistent over time.  He stated that his standing is not limited 
by his toe problem and he can walk a mile on level ground.  

On examination, surgical scars were noted on the dorsum of the 
fourth and fifth toes of both feet.  There were no corns, 
calluses, or problems with edema.  A mild degree of pes planus 
was present on the right and moderate degree on the left.  The 
Achilles tendon were in normal alignment and non-painful.   The 
Veteran had normal appearing motion of the fourth and the fifth 
toes.  The toes were nontender.  He did walk with the right foot 
in external rotation of about 20 degrees; otherwise, weight 
bearing was normal.  He was able to stand on tiptoes repeatedly 
without difficulty.  It was noted that he had shallow ulcers 
between the fourth and the fifth toes of both feet, which 
appeared to be accompanied by a local yeast infection.  He was 
advised concerning cleaning and treatment of these areas with 
topical antifungal over-the-counter medicine.  On the day of 
examination, x-ray of the right foot showed no abnormality; the 
only abnormality of the left foot was a widening of the joint 
spaces in the fifth toe at the proximal interphalangeal joint.  
The diagnosis was pes planus and prior arthroplasties.  

The Veteran was also afforded a neurological evaluation in June 
2009.  It was noted that the main manifestation of the Veteran's 
neurological disorder is head titubation; his voice was not 
affected.  He denied any tremor of the hands.  His gait was 
normal.  The Veteran stated that the onset of this condition was 
"right before he came in the Army or right after."  He stated 
that it seemed to have gotten worse in 1982, but seemed to have 
improved about 5 years ago.  Following a physical examination, 
the Veteran was diagnosed with benign essential tremor.  The 
examiner stated that it was less likely than not that the 
Veteran's tremor was related to his military service, including 
whether any preexisting tremor chronically worsened beyond 
natural progression during his military service.  The examiner 
explained that it was documented that the Veteran had the tremor 
prior to active duty.  The review of the medical records, the 
Veteran's current history, and the current examination did not 
indicate to the examiner that the preexisting tremor had 
chronically worsened beyond natural progression during military 
service.  

In an October 2009 addendum to the June 2009 examination of the 
feet, the examiner stated, following his review of the service 
treatment records, he did not wish to make any change to his 
prior report.  

III.  Analysis-Neurological Disorder

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

When determining whether a disability or disease was incurred in 
service, or preexisted service, a Veteran shall be presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 
Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 
(Fed. Cir. 2004).  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting 
disease or injury will be presumed to have been aggravated by 
service only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of symptoms, in 
the absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder become 
intermittently symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  Aggravation 
is characterized by an increase in the severity of a disability 
during service, and a finding of aggravation is not appropriate 
in cases where the evidence specifically shows that the increase 
is due to the natural progress of the disease.  Furthermore, 
temporary or intermittent flare-ups of a preexisting disease 
during service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536-7 (1996).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board concludes that 
the preponderance of the evidence is against the claim of service 
connection for a neurological disorder.  The medical evidence of 
record clearly shows that a benign essential tremor preexisted 
the Veteran's military service.  The service treatment records 
note a head tremor and right facial weakness at the time of the 
Veteran's initial enlistment examination in March 1971.  
Consequently, the presumption of soundness does not apply as to 
this disability.  Accordingly, in order to warrant service 
connection for a benign essential tremor, it must be shown that 
the disorder was aggravated by active service.  

As noted above, a pre- existing injury or disease will be 
considered to have been aggravated by active service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a) (2010).  
Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); 
Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  A lasting worsening of the condition, a 
worsening that existed not only at the time of separation but one 
that still exists currently, is required.  Routen v. Brown, 10 
Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

The evidence of record does not show a worsening of the Veteran's 
pre-existing benign essential tremor during or due to active 
service.  In so finding, the Board acknowledges in-service 
notations of a tremor in September 1986 and August 1987, but the 
salient point to be made is that, on both occasions, it was noted 
that the condition had not changed since March 1971.  Moreover, 
the remainder of the medical evidence of record does not show 
that the Veteran's benign essential tremor worsened during 
military service.  While the Veteran's service treatment records 
include complaints of a tremor, the medical evidence of record 
does not show that his in-service symptoms resulted in a 
permanent advancement of any underlying pathology.  The only 
medical evidence of record which provides an opinion on whether 
the Veteran's tremor worsened during military service is the June 
2009 VA examination report.  Following an examination and review 
of the claims folder, the VA examiner stated that it was less 
likely than not that the Veteran's tremor was related to his 
military service, including on an aggravation basis.  The 
examiner explained that a review of the medical records, the 
Veteran's current history, and the current examination did not 
indicate that the preexisting tremor chronically worsened beyond 
natural progression during his military service.  This is 
consistent with the record that shows the Veteran's tremor was 
considered benign and without explanation.  It is also consistent 
with the Veteran's own account of improvement for a period of 
time.

Although the Veteran testified that he first noticed the head 
tremor during a flight physical after Vietnam and that it became 
worse after an accident in service, the evidence of a preexisting 
head tremor, the lack of medical evidence of an increase in 
severity of his benign essential tremor during service, and the 
passage of so many post-service years before treatment of a 
neurological disorder outweigh his assertions that his essential 
tremor began during service.  Indeed, the repeated notations 
referring to the onset prior to service cause the Board to find 
that the Veteran's statements regarding onset or worsening are 
incredible.  Moreover, the competent medical evidence of record 
demonstrates that the Veteran's benign essential tremor 
preexisted active service and was not aggravated by such service.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no medical evidence that 
the Veteran's preexisting benign essential tremor was permanently 
aggravated by military service, the doctrine is not for 
application.  

IV.  Analysis--Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  After review of the evidentiary 
record, the Board concludes that the Veteran's residuals of 
arthroplasty of the right and left fifth toe have not 
significantly changed and uniform evaluations are warranted since 
the effective date of the award of service connection.  

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. 
App. 49, 55 (1990).  

The Veteran seeks a compensable disability rating for the 
residuals of arthroplasties of the right and left fifth toes.  
(It is important to note that despite multiple problems, the 
Veteran is service connected for arthroplasties of the fifth toes 
only.  He has not been specifically service connected for other 
difficulties, such as tinea pedis and pes planus.)  The RO has 
rated the service-connected disabilities under Diagnostic Code 
5284.  According to this Diagnostic Code, evidence of moderate 
residuals of a foot injury warrants the assignment of a 10 
percent disability rating.  The next higher evaluation of 20 
percent requires evidence of moderately severe residuals of a 
foot injury.  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, requires evidence of severe 
residuals of a foot injury.  Actual loss of use of the foot will 
be evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Note 
following Diagnostic Code 5284.  

The words "slight," "moderate," and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and determine 
the appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  See 
38 C.F.R. §§ 4.2, 4.6 (2010).  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45, under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Applying the criteria of DC 5284 to the facts of this case, the 
Board finds that a compensable evaluation is not warranted for 
either fifth toe for any time during the appeal period.  In this 
respect, the competent evidence, overall, demonstrates that the 
Veteran's disability is no more than mildly disabling in degree.  

The Board acknowledges the Veteran's report of occasional pain 
between the fourth and fifth toes in the web space of both feet.  
The objective evidence, however, does not support a finding that 
the Veteran has a moderate disability of either foot.  For 
example, the September 2005 examination reported revealed no 
corns, calluses or edema on either foot.  There was no tenderness 
and no swelling of the feet.  He had no pain on motion of his 
tarsometatarsal, his metatarsophalangeal or proximal 
interphalangeal or interphalangeal joints of the small toes 
bilaterally.  He had no abnormal appearance of weight bearing and 
no weakness or instability of his feet.  On the more recent 
examination in June 2009, the examiner noted that the Veteran had 
normal appearing motion of the fourth and fifth toes.  There was 
no tenderness and, while he walked with his right foot in 
external rotation of about 20 degrees, weight bearing was normal.  

The above clinical findings support a finding that some mild 
disability is associated with the Veteran's service-connected 
arthroplasties of the fifth toes.  However, none of these 
examination reports describes right or left foot disability that 
appears more than mild in degree.  Other than the external 
rotation of 20 degrees, VA examination in September 2005 found no 
additional abnormalities such as bunions, corns or calluses, and 
found no additional range of motion loss to the toes or feet due 
to pain, fatigue, weakness or lack of endurance.  Similarly, VA 
examination in June 2009 found that the Veteran's feet showed no 
objective evidence of painful motion, swelling, tenderness, 
instability, abnormal weight bearing, muscle atrophy or other 
deformity, providing more evidence against these claims.  
Significantly, in June 2009, the Veteran stated that his feet did 
not limit him in his work activity or in his activities of daily 
living.  He also stated that his standing is not limited by his 
toe problems, and he is able to walk on level ground.  

The Board finds that the medical evidence of record provides 
strong evidence against this claim, showing that the Veteran's 
service-connected residuals of arthroplasty of the right and left 
fifth toe of each foot results in no more than mild disability, 
even when the provisions of 38 C.F.R. § 4.40 and 4.45 are 
considered.  

The Board has further considered the applicability of DC 5277, 
pertaining to bilateral weak feet.  Under this provision, a 
minimum 10 percent rating is warranted for a symptomatic 
condition of the feet secondary to many constitutional symptoms, 
characterized by atrophy of the musculature, disturbed 
circulation and weakness.  There is no medical evidence of muscle 
atrophy or disturbed circulation of the feet.  The Veteran's feet 
have not been described as weak.  Thus, this provision does not 
apply.  Likewise, his arthroplasties have not resulted in 
metatarsalgia, which warrants a 10 percent rating under 
Diagnostic Code 5279.  

Additionally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b) (1) (2010).  There is no evidence that the Veteran 
requires frequent periods of hospitalization for his disability; 
nor is there any objective medical evidence of exceptional 
limitation beyond that contemplated by the rating schedule.  As 
such, referral for extraschedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for compensable ratings for 
residuals of arthroplasties of the right fifth and left fifth 
toes.  As there is not an approximate balance of evidence, the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a neurological disorder is denied.  

An initial compensable rating for residuals of arthroplasty of 
the right fifth toe is denied.  

An initial compensable rating for residuals of arthroplasty of 
the left fifth toe is denied.  


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), 
respectively, and by adding a new paragraph (f) (3) that reads as 
follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing  evidence to 
the contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, or 
a threat to the physical integrity of the veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the  veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.  

75 Fed. Reg. 39852 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).  

In this case, the Veteran reported in a January 2007 stressor 
statement that he was assigned to the 138th Aviation company 
while stationed in Vietnam.  The Veteran stated that, in March 
1971, on the way to DaNang, his convoy came under attack.  In May 
1971, while in a "hooch" around 9:30 PM, in Phi Bai, his unit 
came under attack; he was hit by small shrapnel pieces while 
running to his bunker.  His DD Form 214 reveals that he was 
awarded the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal.  The DD Form 
214 also shows that the Veteran had a military occupational 
specialty (MOS) of Aviation Equipment Maintenance supervisor.  
The Veteran's personnel records indicate that he was stationed in 
Vietnam from October 22, 1971 to September 14, 1972; he 
participated in consolidation II, and the 17th unnamed campaign.  

Here, there is evidence in the claims file where it appears that 
the agency of original jurisdiction (AOJ) concluded that the 
Veteran's unit had been subjected to rocket or mortar attacks in 
April and May 1971.  In fact, following the Board's remand in 
2009, the AOJ contacted the Veteran for more information about 
his in-service stressors and he confirmed that the rocket and 
mortar attacks were during the spring of 1971.  However, as noted 
above, the record indicates that the Veteran did not serve in the 
Republic of Vietnam until October of that year.  Further 
information regarding the Veteran's service or his stressors is 
required to sort out the dates.  

Because of the change in the regulation, the Veteran should be 
provided with another VCAA letter that details the new criteria, 
especially because the Veteran's claimed stressors involve the 
kind of activities identified by the new regulation, such as 
rocket and mortar attacks.

Finally, a psychiatric examination requested by the Board's 2009 
remand was not conducted.  The record shows that the Medical 
Administration Service (MAS) cancelled the examination, and the 
AOJ later indicated in a SSOC that the examination had been 
cancelled because the Veteran had failed to appear, but the 
record on its face does not support such a conclusion.  After 
providing the necessary notice in light of the new regulation, 
another attempt should be made to schedule the requested 
examination.

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should take steps to confirm 
the dates of the Veteran's service in the 
Republic of Vietnam.

2.  The Veteran should be sent a letter 
informing him of the new regulation 
regarding the criteria for granting a claim 
of service connection for PTSD.  75 Fed. 
Reg. 39843-52 (July 13, 2010).  He should 
again be asked to provide details regarding 
his stressors, including any greater 
specificity regarding the car accident that 
might have occurred when he was leaving Da 
Nang.  Dates of convoys that came under 
attack should also be clarified.  He should 
be reminded that he can submit 


statements of others who served with him to 
corroborate the occurrence of claimed 
stressors.  

3.  After receiving additional information 
from the Veteran, the AOJ should undertake 
additional development to corroborate the 
Veteran's stressors.

4.  The Veteran should thereafter be 
scheduled for a VA examination.  (He should 
be instructed that failure to appear for an 
examination may result in denial of his 
claim.  38 C.F.R. § 3.655 (2010).)  
Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact experiences PTSD.  The 
examiner should review the claims file, 
including results of the psychological 
testing and any evidence tending to 
corroborate any claimed in-service 
stressor, examine the Veteran, and provide 
an opinion as to whether the Veteran meets 
the diagnostic criteria for PTSD.  The 
examiner should identify the stressor(s) 
underlying any diagnosis of PTSD and should 
comment on the link between current 
symptomatology and the in-service 
stressor(s).  If the underlying stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity, the 
examiner should indicate whether such a 
stressor is adequate to support a diagnosis 
of PTSD.  ("Fear of hostile military or 
terrorist activity" means that the Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device, incoming artillery, 
rocket, or mortar fire, etc., and the 
Veteran's response to the event or 
circumstance 


involved a psychological or psycho-
physiological state of fear, helplessness, 
or horror.  Id.)  If any psychiatric 
diagnosis other than PTSD is made, the 
examiner should provide an opinion as to 
the medical probabilities that the other 
psychiatric disability is attributable to 
the Veteran's period of military service.  
An explanation should be provided for each 
opinion set forth.

5.  The AOJ should ensure that the 
examination report complies with the 
instructions in this remand.  (If the 
Veteran does not appear for the 
examination, the claims file should be 
referred to a VA examiner for review, and 
the reviewer should, to the extent 
feasible, address the questions presented 
by this remand in a written report.  
Documentation as to the Veteran's failure 
to report should be included in the claims 
file.)

6.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue remaining on appeal.  
If any benefit sought is not granted, a 
SSOC should be issued.  The SSOC should 
include a reference to the new criteria for 
PTSD.  Id.  The Veteran should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


